The State




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                      Friday, May 22, 2015

                                      No. 04-14-00787-CR

                                     Matthew O. ARANDA,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 144th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2011CR2070
                            Honorable Pat Priest, Judge Presiding

                                         ORDER
       Appellant’s brief was due on April 13, 2015. See TEX. R. APP. P. 38.6(a). We granted
Appellant’s first motion for an extension of time to file the brief until May 13, 2015. On May
18, 2015, Appellant filed a second motion for an extension of time to file the brief until June 12,
2015, for a total extension of sixty days.
      Appellant’s motion is GRANTED. Appellant must file the brief not later than June 12,
2015. NO FURTHER EXTENSIONS OF TIME TO FILE APPELLANT’S BRIEF WILL
BE GRANTED.
        If Appellant fails to file the brief as ordered, we may abate this appeal and remand it to
the trial court for an abandonment hearing. See id. R. 38.8(b); Samaniego v. State, 952 S.W.2d
50, 52–53 (Tex. App.—San Antonio 1997, no pet.).




                                                     _________________________________
                                                     Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of May, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court